Citation Nr: 0605689	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  95-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection or residuals of fractures 
of the feet and toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. G.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1961 to August 
1962.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its previous remands has been 
accomplished to the extent possible, and that this case is 
now ready for further appellate review.


FINDING OF FACT

Bilateral osteoarthritis of the first metatarsophalangeal 
joint (MPJ) with hyperalgia has been related to active 
service.


CONCLUSION OF LAW

Bilateral osteoarthritis of the first MPJ with hyperalgia was 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that since the Board has determined that the evidence 
supports a grant of the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

The veteran seeks service connection for residuals of 
bilateral foot fractures allegedly sustained during service 
when a truck backed over the veteran's feet as the veteran 
was in the process of directing it.

Service medical records do not contain any relevant 
complaints or treatment with respect to the veteran's feet.

Morning reports from 1962 include an April 1962 report which 
reflects that the veteran voluntarily surrendered himself at 
the end of January 1962 due to absence without leave (AWOL) 
status, and that he was awaiting transfer at this time to 
Fort Meade.

A private treatment record from November 1994 notes the 
veteran sustained an injury to his right foot when he fell 
down some steps.  X-rays of the right foot and ankle were 
interpreted to reveal an avulsion fracture of the cuboid.

The veteran filed his claim for service connection for 
residuals of bilateral foot and toe fractures in February 
1995.

August 1995 private medical records reflect that the veteran 
complained of right foot pain, noting that he had a history 
of an avulsion fracture of the lateral range of the cuboid 
bone in 1962, which was more recently injured in November 
1994.  The impression was fracture of the right cuboid bone.

An August 1995 private medical statement from Dr. P. 
indicates that his office had been treating the veteran for a 
fracture of the right cuboid, which was reportedly first 
injured in 1962 and reinjured in November 1994.  

At the veteran's October 1995 hearing before an officer at 
the regional office (RO) and a May 1998 hearing before the 
Board, the veteran testified to the manner in which his 
bilateral foot injuries occurred, the nature and extent of 
casting that took place following his injuries, and his 
current residual disability.

Department of Veterans Affairs (VA) outpatient records over 
the period of October 1999 to August 2001 reflect periodic 
treatment for complaints of foot pain.

In a January 2002 statement, fellow service member J. G. 
recalled that he and the veteran hitched a ride together in 
the process of leaving Fort Meade in 1962, at which time he 
noticed that the veteran had a cast on one of his legs.

VA feet examination in March 2002 revealed the veteran's 
report of an injury to his feet in 1962.  The impression was 
history of fracture of both feet.  The examiner commented 
that she reviewed the claims file and noted no documentation 
of an injury to the feet while in the service.  Noting that 
the veteran also gave an account of a post-service foot 
injury, it was the examiner's opinion that his foot condition 
was nonservice-connected.  Although the examiner noted no 
evidence of fatigability or incoordination, she did state 
that the veteran would be prone for progression of the 
fractures of the feet in the future.

At the veteran's hearing before the Board in January 2003, 
the veteran and his witness provided additional evidence 
regarding the veteran's alleged in-service injury at Fort 
Meade in 1962.

Additional VA treatment records for the period of March 2004 
to January 2005 document additional periodic treatment for 
complaints of foot pain. 

VA feet examination in May 2004 revealed that this examiner 
also reviewed the claims file in conjunction with his 
examination of the veteran.  The examiner also noted the 
veteran's assertion that his feet were run over by a trash 
truck when the driver misunderstood the veteran's signals and 
ran over the veteran's feet while going in reverse.  Physical 
examination revealed hyperalgia about the first MPJ, 
bilaterally.  The examiner concluded that there was painful 
hallux limitus, hyperalgia of the first MPJ's, and extensor 
muscle weakness, and that with respect to the Board's 
question whether any current foot disability was related to 
any incident in service, the examiner responded that given 
the veteran's history, which was a crush injury to both feet, 
it was possible that both the hyperalgia and mild 
osteoarthritis of the first MPJ's were due to the injury.  
The examiner believed that the veteran's L5-S1 pathology was 
most likely causing the extensor muscle weakness, and could 
be contributing to the hyperalgia.


II.  Analysis

The Board has carefully reviewed the record and notes that it 
clearly demonstrates current diagnoses of bilateral foot 
osteoarthritis with hyperalgia.

In addition, the Board further finds that despite the fact 
that there are no service medical records that document 
treatment for injuries to the feet in service as alleged, the 
veteran's otherwise consistent description of the truck 
incident itself, together with witness J. G.'s sworn 
testimony regarding his recollection that the veteran was 
wearing a right leg cast at the time of his separation from 
service in July 1962, causes the Board to conclude that the 
veteran did, in fact, sustain injury to his feet when a trash 
truck backed over them at Fort Meade in 1962.

In addition, however, the Board must also find that the 
evidence is sufficient to link the veteran's foot 
osteoarthritis with hyperalgia to service, and while the 
March 2002 VA examiner concluded that there was no 
relationship between any current foot disorder and service, 
it is apparent that she did so solely on the basis that there 
was no evidence of the truck incident in service medical 
records.  Thus, since the Board has now heard hearing 
testimony from the veteran on two occasions and witness J. G. 
in January 2003, and finds it to be credible and persuasive 
as to the existence of the alleged event, the March 2002 
opinion is found to be based on an erroneous premise and 
therefore of minimal or no probative value.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

On the other hand, the record now contains the May 2004 VA 
examiner's opinion, who accepted the veteran's statements 
regarding the incurrence of the in-service truck accident and 
concluded that with respect to the bilateral osteoarthritis 
of the first MPJ with hyperalgia, given the veteran's 
history, which was a crush injury to both feet, it was 
possible that both the hyperalgia and mild osteoarthritis of 
the first MPJ's were due to the injury.  In this regard, the 
Board further notes that although the examiner's opinion 
could be considered too speculative in its use of the word 
possible, as a result of the examiner's preceding statement 
which indicates that he is clearly intending to respond to 
the Board's question on nexus, the Board will interpret the 
examiner's opinion as actually finding a likely relationship 
between the in-service incident and the current residuals of 
osteoarthritis with hyperalgia.

In summary, since the Board does not consider the March 2002 
VA examiner's opinion to be of significant probative value 
for the reasons noted above and cannot therefore conclude 
that it is more probative than the opinion of the May 2004 VA 
examiner, the evidence is at least in equipoise, and giving 
the veteran the benefit of the doubt, the Board finds that 
bilateral osteoarthritis of the first MPJ with hyperalgia has 
been sufficiently related to active service.  Consequently, 
the Board concludes that service connection for bilateral 
osteoarthritis of the first MPJ with hyperalgia is warranted.


ORDER

Entitlement to service connection for the veteran's bilateral 
osteoarthritis of the first MPJ with hyperalgia is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


